DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 06/17/2019. Claims 1-20 are pending and examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0309557 A1 (“Efland”).

Regarding claims 1, 15, and 20, Efland teaches receiving route information, via a traveler device, wherein the route information includes a first location, a destination, and an additional selection corresponding to the impairment; identifying a route and a location of a location module along the route; determining a delivery means based on the additional selection, wherein the delivery means (see at least [0025]-[0029]); 
generating an accommodation means based on the route and the additional selection, wherein the accommodation means defines a path along the route, and wherein the path includes the location of the location module; providing the accommodation means for navigation guidance along the path via the delivery means (see at least [0027]-[0030]).

Regarding claim 2, Efland further teaches the additional selection corresponds to a hearing impairment and the accommodation is a display configured to display the path and the location of the location module (see at least[0037]).

Regarding claim 3, Efland further teaches the path is processed via an augmented reality module for visually enhancing one or more of the paths or the location of location module, and wherein the path or the location of location module is provided via the display with visual enhancements (see at least [0029]).

Regarding claim 4, Efland further teaches interfacing with the location module to receive updated route information; defining an updated path based on the updated route information; updating the accommodation means; and providing the updated accommodation means for navigation guidance along the updated path via the delivery means (see at least [0035]).

Regarding claim 5, Efland further teaches the additional selection corresponds to a visual impairment and the accommodation is a device configured to audibly broadcast the path and the location of the location module (see at least [0037]).

Regarding claim 7, Efland further teaches interfacing with the location module includes connecting a traveler device to the location module via a wired or wireless system of the traveler device (see at least [0058]-[0060]).

Regarding claim 10, Efland further teaches the step of interfacing comprises: submitting navigation metadata corresponding to a traveler's location to the location module via the wired or wireless system (see at least [0058]-[0060]).

Regarding claim 16, Efland further teaches the additional selection corresponds to a visual impairment and the accommodation is a device configured to audibly broadcast the path, and the location of the location module (see at least [0037]).

Regarding claim 18, Efland further teaches the additional selection corresponds to a hearing impairment and the accommodation is a display configured to display the path, and the location of the location module (see at least [0037]).

Regarding claim 19, Efland further teaches the accommodation means is an overlay, and wherein generating the overlay further includes processing the defined path via an augmented reality system for visually enhancing the defined path or the location of location module, and wherein the defined path or the location of the location module is provided via the display with a visual enhancement (see at least [0029]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0309557 A1 (“Efland”) in view of US 2021/0160605 A1 (“Igarashi”).

Regarding claim 6, Efland is not explicit on generating the accommodation means further includes processing the defined path via a natural language system for converting path details to speech, and wherein the speech are broadcast via the device, however,
	Igarashi discloses generating the accommodation means further includes processing the defined path via a natural language system for converting path details to speech, and wherein the speech are broadcast via the device (see at least [0369]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Igarashi with the system disclosed by Efland in order to allow acoustic information to be presented to a user who acts in a real environment, the acoustic information allowing the user to advantageously distinguish a virtual sound or a voice to be artificially reproduced in a three-dimensional acoustic space and the ambient sound (including voice) in the real environment from each other on the basis of recognition of an environment with use of sensor information, and recognition of a situation in consideration of, for example, a condition and actions of 

Regarding claim 8, Efland is not explicit on the wired or wireless system includes an NFC system and interfacing with the location module comprises: tapping the location module with a transceiver of the NFC system, however,
	Igarashi discloses the wired or wireless system includes an NFC system and interfacing with the location module comprises: tapping the location module with a transceiver of the NFC system (see at least [0341]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Igarashi with the system disclosed by Efland in order to allow acoustic information to be presented to a user who acts in a real environment, the acoustic information allowing the user to advantageously distinguish a virtual sound or a voice to be artificially reproduced in a three-dimensional acoustic space and the ambient sound (including voice) in the real environment from each other on the basis of recognition of an environment with use of sensor information, and recognition of a situation in consideration of, for example, a condition and actions of the user in the environment. The information processing device and the information processing method also allow the amount of virtual-sound information or voice information that is reproduced in the three-dimensional acoustic space to be properly controlled in accordance with needs of the user or conditions (Igarashi, [0010]).

Regarding claim 9, Efland is not explicit on the wired or wireless system includes a scanning system and interfacing with the location module comprises: scanning indicia attached to the location module with a capturing device of the scanning system, however,
	Igarashi discloses the wired or wireless system includes a scanning system and interfacing with the location module comprises: scanning indicia attached to the location module with a capturing device of the scanning system (see at least [0341]-[0346]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Igarashi with the system disclosed by Efland in order to allow acoustic information to be presented to a user who acts in a real environment, the acoustic information allowing the user to advantageously distinguish a virtual sound or a voice to be artificially reproduced in a three-dimensional acoustic space and the ambient sound (including voice) in the real environment from each other on the basis of recognition of an environment with use of sensor information, and recognition of a situation in consideration of, for example, a condition and actions of the user in the environment. The information processing device and the information processing method also allow the amount of virtual-sound information or voice information that is reproduced in the three-dimensional acoustic space to be properly controlled in accordance with needs of the user or conditions (Igarashi, [0010]).

Regarding claim 13, Efland is not explicit on interfacing with a safety system to identify a proximate location of the traveler along the path, however,
	Igarashi discloses interfacing with a safety system to identify a proximate location of the traveler along the path (see at least [0329]-[0331]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Igarashi with the system disclosed by Efland 

Regarding claim 17, Efland is not explicit on the defined path includes path details, and wherein generating the accommodation means further includes processing the defined path via a natural language system for converting the path details to speech, and the speech is broadcast via the device, however,
	Igarashi discloses the defined path includes path details, and wherein generating the accommodation means further includes processing the defined path via a natural language system for converting the path details to speech, and the speech is broadcast via the device (see at least [0369]-[0371]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Igarashi with the system disclosed by Efland in order to allow acoustic information to be presented to a user who acts in a real environment, the acoustic information allowing the user to advantageously distinguish a virtual sound or a voice to be artificially reproduced in a three-dimensional acoustic space and the ambient sound (including voice) in the real environment from each other on the basis of recognition of an environment with use of sensor .



Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0309557 A1 (“Efland”) in view of US 2020/0393266 A1 (“Ahmed”).

Regarding claim 11, Efland is not explicit on receiving payment information corresponding to costs associated with travel along the path and transmitting the payment information to a third-party provider via a payment system in communication with the navigation system, however,
	Ahmed discloses receiving payment information corresponding to costs associated with travel along the path and transmitting the payment information to a third-party provider via a payment system in communication with the navigation system (see at least [0052]-[0056]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ahmed with the system disclosed by Efland in order to provide a complete, accurate and enhanced navigation system capable of providing navigation assistance to all travelers, impaired or otherwise, which can provide each traveler the ability to independently and confidently travel along a route within an area to the traveler's destination (Ahmed, [0003]).

Regarding claim 12, Efland is not explicit on the payment system defines payment metadata, and wherein the payment metadata includes the payment information and location information for a traveler traveling along the path, however,
Ahmed discloses the payment system defines payment metadata, and wherein the payment metadata includes the payment information and location information for a traveler traveling along the path (see at least [0052]-[0056]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ahmed with the system disclosed by Efland in order to provide a complete, accurate and enhanced navigation system capable of providing navigation assistance to all travelers, impaired or otherwise, which can provide each traveler the ability to independently and confidently travel along a route within an area to the traveler's destination (Ahmed, [0003]).

Regarding claim 14, Efland is not explicit on interfacing with a safety system to identify a proximate location of the traveler along the path, wherein the proximate location of the traveler along the path is based on the location information in the payment metadata, however,
	Ahmed discloses  interfacing with a safety system to identify a proximate location of the traveler along the path, wherein the proximate location of the traveler along the path is based on the location information in the payment metadata (see at least [0052]-[0056]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ahmed with the system disclosed by Efland in order to provide a complete, accurate and enhanced navigation system capable of providing navigation assistance to all travelers, impaired or otherwise, which can provide each traveler the ability to independently and confidently travel along a route within an area to the traveler's destination (Ahmed, [0003]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665